John Hancock Funds II Supplement dated August 4, 2010 to the current Prospectus John Hancock Mid Cap Growth Index Fund Effective July 15, 2010, Shelli Edgar will no longer serve as a Portfolio Manager for the John Hancock Mid Cap Growth Index Fund. The following information replaces the portfolio manager information in the Fund Summary section of the Prospectus: Kristen Carcio Portfolio Manager of the fund since 2010 Vice President and Portfolio Manager John Tucker, CFA Portfolio Manager of the fund since inception Managing Director and Senior Portfolio Manager The following information replaces the portfolio manager discussion for SSgA Funds Management, Inc. in the Fund Details section of the Prospectus: Kristen Carcio  Portfolio Manager of Mid Cap Growth Index Fund since 2010  Vice President and Portfolio Manager  Joined SSgA in 2006  Prior to joining SSgA in 2006, Kristen worked in the fixed income research group at Loomis, Sayles & Company, where she was responsible for the analysis of ABS and CMBS. Payal Gupta  Portfolio Manager of Mid Cap Value Index Fund since inception  Principal and Portfolio Manager  Joined SSgA in 2005 John Tucker, CFA  Portfolio Manager of the funds since inception  Managing Director and Senior Portfolio Manager  Joined SSgA in 1988 You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated August 4, 2010 to the current Statement of Additional Information The following information replaces the portfolio manager discussion for SSgA Funds Management, Inc. in Appendix B to the Statement of Additional Information: SSgA FUNDS MANAGEMENT, INC. (“SSgA FM”) Mid Cap Growth Index Fund Mid Cap Value Index Fund The following chart reflects information regarding accounts other than the funds for which each portfolio manager to the fund has day-to-day management responsibilities. Accounts are grouped into three categories: (i) other investment companies, (ii) other pooled investment vehicles, and (iii) other accounts. To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is specifically broken out. In addition, any assets denominated in foreign currencies have been converted into U.S. Dollars using the exchange rates as of the applicable date.
